Citation Nr: 1225633	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  06-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a laceration to the left thigh. 

4.  Entitlement to service connection for residuals of a laceration to the left thigh.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a cardiovascular system disability. 

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified, generalized anxiety disorder, dysthymia, and schizoaffective disorder. 

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for a cervical spine disability. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the Veteran's petition to reopen the claims for service connection for a low back disability, residuals of a laceration to the left thigh, and hypertension with a heart disability as new and material evidence had not been submitted; and denied entitlement to service connection for PTSD and headaches as well as entitlement to TDIU. 

In March 2008, the Board denied the petitions to reopen the claims for service connection for a low back disability, residuals of a laceration to the left thigh, and hypertension with a heart disability and remanded the claims for service connection for PTSD and headaches, for increased ratings for hemorrhoids and epidermophytosis interdigitalis pedis, and for TDIU for further development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court). 

In April 2009, the Court remanded the petitions to reopen the claims for service connection for a low back disability, residuals of a laceration to the left thigh, and hypertension with a heart disability.  The remand was for readjudication in compliance with directives specified in a March 2009 Joint Motion filed by counsel for the Veteran and VA Secretary.  The basis for the Joint Motion was that the Veteran had not been provided adequate notice under the Veterans Claims Assistance Act of 2000 as specified in the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In April 2010, the Board remanded these issues for compliance with the Joint Motion.  

The April 2010 remand also remanded the issues of service connection for a psychiatric disability and headaches, to include cervical spine disability, for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for low back disability and residuals of laceration of the left thigh as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in an April 1998 Board decision because new and material evidence had not been submitted.

2.  Evidence received since the April 1998 Board decision in connection with the low back disorder issue is not cumulative or redundant of evidence of record in April 1998, and relates to an unestablished fact necessary to substantiate the claim.

3.  Service connection for residuals of a laceration of the left thigh was denied in an April 1998 Board decision because new and material evidence had not been submitted.

4.  Evidence received since the April 1998 Board decision in connection with the residuals of a laceration of the left thigh issue is not cumulative or redundant of evidence of record in April 1998, and relates to an unestablished fact necessary to substantiate the claim.

5.  Service connection for cardiovascular disease, to include essential hypertension, was denied in an October 1995 Board decision. 

6.  Evidence received since the October 1995 Board decision in connection with the cardiovascular disease issue is cumulative or redundant of the evidence of record in October 1995, and does not relate to an unestablished fact necessary to substantiate the claim. 

7.  The Veteran's current psychiatric disability, diagnosed as anxiety disorder, began during active duty service.

8.  A current headache disorder began during active duty service.  

9.  A current cervical spine disability, diagnosed as degenerative disc disease, began during active duty service. 

CONCLUSIONS OF LAW

1.  The April 1998 Board decision, which denied entitlement to service connection for low back disorder, is final.  38 U.S.C.A. § 7104 (West 2002).
	
2.  New and material evidence has been received since the April 1998 Board decision denying service connection for low back disorder and, thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The April 1998 Board decision, which denied entitlement to service connection for residuals of laceration of left thigh, is final.  38 U.S.C.A. § 7104.
	
4.  New and material evidence has been received since the April 1998 Board decision denying service connection for residuals of laceration of left thigh and, thus, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The October 1995 Board decision, which denied entitlement to service connection for cardiovascular disease, to include essential hypertension, is final.  38 U.S.C.A. § 7104.
	
6.  New and material evidence has not been received since the October 1995 Board decision denying service connection for cardiovascular disease, to include essential hypertension, and, thus, the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.  The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

8.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. § 3.303.

9.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the issues pertaining to a low back disability and residuals of a laceration to the left thigh, the matter of compliance with the VCAA and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claims.  

Further with respect to the issues of service connection for psychiatric disability and headaches, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  

In a pre-adjudication letter dated in January 2004, the RO notified the Veteran of the evidence needed to substantiate his remaining claims.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Although the RO did not specifically request that the appellant submit all pertinent evidence in his possession, it did inform him of the evidence that would be pertinent and requested him to submit such evidence or provide VA with the information and authorization necessary for VA to obtain the evidence on the veteran's behalf.  These statements served to advise the Veteran to submit any evidence in his possession pertinent to the claims on appeal.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in March 2006 and May 2010.  Although these notices were provided after the initial decision, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of the application to reopen the claim for service connection for a cardiovascular disability, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  

In the April 2010 remand, the Board directed the RO to provide notice in compliance with Kent pursuant to the March 2009 Joint Motion.  In the May 2010 letter, the RO informed the Veteran of the appropriate definitions of new and material evidence.  Moreover, the letter stated that hypertension was previously denied because the medical evidence of record did not show that it was incurred in or aggravated, and that evidence needed to be submitted that related to this fact.  Therefore, the Veteran has been provided the notice required by the Kent decision.  Further, the RO has met its duty to notify and substantially complied with the April 2010 remand with respect to this matter.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified post-service private medical records as well as VA treatment records.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Additionally, with respect to the cervical spine issue, the Veteran was provided VA examinations in July 2010 and February 2011 with an addendum done in April 2012 as directed in the April 2010 Board remand.  The examination reports with addendum included review of the claims file as well as clinical examination with opinion by an appropriately qualified healthcare provider, and, in turn, is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, there has been substantial compliance with the April 2010 Board remand.  D'Aries v. Peake.

There is no duty to provide an examination with respect to the issue of new and material evidence to reopen a claim for cardiovascular disability, prior to reopening the claim.  38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of a cardiovascular disability in service.  Moreover, the statutory duty to assist the veteran does not arise if the veteran has not presented new and material evidence to reopen his claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  New and Material Evidence

Board decisions are final when issued, unless reconsideration has been ordered.  38 C.F.R. § 20.1100(a) (2011).  However, claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Low Back Disability and Residuals of Laceration to the Left Thigh

The present appeal includes the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a low back disability and residuals of laceration to the left thigh.  

In a June 1976 rating decision, the RO denied service connection for back disability as a back condition was not found on examination, and denied residuals of laceration to the left thigh as it preexisted service and was not aggravated by service.  Subsequently, in a May 1994 rating decision, the RO again denied service connection for these issues, which was affirmed in an April 1998 Board decision because new and material evidence had not been submitted.  38 U.S.C.A. § 7104.  

The April 1998 decision determined that although the Veteran now had a current back disability, there was still no evidence linking such disability to service.  Moreover, there was still no evidence showing that the Veteran's preexisting residuals of left thigh laceration were aggravated in service.  

Since the April 1998 decision, additional evidence has become part of the record, including additional VA treatment records, private treatment records and statements from the Veteran.  During the course of treatment, the Veteran has indicated that he has experienced back and leg pain for approximately 25 to 30 years, which depending on the time of treatment, would indicate a continuity of symptoms since service.  In a March 2008 VA treatment record, the Veteran described an incident for the first time where he injured his back during service when he fell while embarking or disembarking from a ship, and had experienced back pain for "years".  The Veteran is competent to report a continuity of observable symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  
  
The evidence is not redundant of evidence already in the record in April 1998, and the evidence relates to the unestablished fact of whether the Veteran has a low back disability and residuals of a left thigh laceration related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the evidence submitted since the April 1998 Board decision is new and material; and the claims for entitlement to service connection for a low back disability and residuals of left thigh laceration are reopened.  38 U.S.C.A. § 5108.

Cardiovascular System Disability

The Veteran was denied entitlement to service connection for cardiovascular disease, to include essential hypertension, in an October 1995 Board decision.  38 U.S.C.A. § 7104.

The Board determined that the evidence of record, including service treatment records, a March 1976 VA examination, outpatient VA treatment records and the transcript of a December 1991 hearing, did not establish that the Veteran had cardiovascular disease or hypertension during service or within a year after his separation from active duty and there was no other evidence of a nexus between the current disability and service. 

The evidence added to the record since the October 1995 Board decision includes additional VA clinical and private treatment records.  While the Veteran has continued to receive treatment for hypertension, there remains no competent evidence of a nexus between his current disability and his active duty service, or evidence that hypertension manifested in service or within a year of discharge.  

The Board acknowledges the Veteran's statements indicating that his hypertension is related to service.  However, these statements are cumulative and redundant of the statements of record prior to the October 1995 Board decision.  Moreover, the Veteran has not demonstrated any medical knowledge or expertise.  Thus, he is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  All conditions, however, are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  

Here the question of whether the Veteran's hypertension is related to service is a question too complex to be addressed by other than expert evidence.  Hence, any assertions made by the Veteran is not competent evidence.  

Therefore, the evidence is not new and material as it does not establish that the Veteran's disability is etiologically related to active duty service.  Accordingly, reopening of the claim for cardiovascular system disability is not in order.  See 38 C.F.R. § 3.156a.  

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection requires medical or in certain instances lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Psychiatric Disability

The Veteran has alleged that he has PTSD as the result of incidents during boot camp including physical abuse, such as kicking and hitting, by the drill instructors, participating in live fire exercises, and observing injuries incurred by other recruits.  

Specifically, the stressors reported by the Veteran include witnessing fellow recruits be assaulted on various occasions by drill instructors, participating in live fire training at boot camp in Paris Island and on the Island of Creek, visiting the gas chamber, witnessing a fellow recruit fall from the top of an A frame, being hit in the throat and chest by two sergeants, being hit in the chest by a sergeant while in close order drill on the parade deck, being arrested at gunpoint while stationed at Camp Lejeune, witnessing a person injured in an automobile accident, being arrested at gunpoint by a 2nd lieutenant while checking the engine of his car, and being court marshalled.  In addition, he stated in his January 2004 stressor statement that after boot camp, he was harassed because of his race.

Service treatment records are silent with respect to any psychiatric problems.  Post-service VA treatment records show an assessment of anxiety in July 1990.  Follow up treatment records show continued diagnoses of various psychiatric disabilities.  An October 2001 private treatment indicates that the Veteran had a diagnosis of PTSD, but it is unclear from this record whether this diagnosis was based on any in-service stressors.  

VA records show that the Veteran was diagnosed with PTSD while receiving treatment in March 2003.  In June 2004 the Veteran's VA psychiatrist noted that the Veteran had also provided him with this list of stressors and that his history and symptoms were consistent with PTSD.  Further, an April 2005 VA mental health psychotherapy note, reveals that the Veteran had been diagnosed as having PTSD in part based upon his report of stressful experiences while serving with the Marines, such as having a gun pointed at him by a fellow serviceman.  Another VA treatment record in January 2007 indicated that the Veteran's medical condition was also affecting his psychological disability.  

In March 2008, the Board remanded this issue in order to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in August 2009.  He reported several in-service stressors, including personal assaults.  He was not diagnosed as having any psychiatric disabilities.  The psychologist who conducted the examination explained that the Veteran's reports of PTSD were vague and incomplete, he had difficulty in answering direct questions about his symptoms, he was occasionally inconsistent when asked to elaborate, and the reported traumatic events were not the type of events typically associated with PTSD.  He reported symptoms of fugue state and gave Ganser-type responses.  His performance in mental status examination was worse than expected given his behavior during the examination. 

Overall, the examiner opined that there was not an accurate assessment of the Veteran's psychiatric functioning because of the Veteran's approach.  No diagnosis could be made on the basis of examination without resorting to mere speculation.

In its April 2010 remand, the Board determined that his examination was insufficient because the examiner did not provide an opinion as to whether there was evidence of behavioral changes in response to the Veteran's claimed in-service personal assaults.  Moreover, even though the examiner determined that the Veteran did not have any diagnosable mental disorder and appeared to base his opinion on this fact, the requirement for a current disability was satisfied as there were evidence of currently diagnosed psychiatrically disability.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Further, an opinion was not provided as to whether the Veteran's other diagnosed psychiatric conditions were etiologically related to service.  Thus, the case was remanded again to obtain an additional opinion from the same examiner or afford the Veteran's another VA examination.

In a July 2010 addendum, the same examiner indicated that the Veteran's traumatic experiences were not typically associated with PTSD.  He continued that he was unable to relate the Veteran's psychiatric presentation noted in his claims file to the service without resorting to mere speculation.  

Given that the examiner still did not provide an etiological opinion or explain why he could not provide such an opinion, the Veteran was afforded another VA examination in December 2011.  After reviewing the claims file and examining the Veteran, the examiner determined that he did not meet the criteria for PTSD and provided a diagnosis of anxiety disorder, not otherwise specified.  In an addendum, the examiner indicated that she could not provide an opinion as to whether the Veteran's psychiatric symptoms were connected to service.  It was likely that the symptoms presented had multiple possible etiologies, and none were more likely than not the cause of the Veteran's anxiety disorder.  She reiterated that the Veteran did not meet the criteria for PTSD.  

The Veteran has expressed the belief that he has PTSD and VA treatment records also show such a diagnosis.  However, the diagnosis of PTSD must be based on specific technical criteria contained in AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.125, 4.130 (2011).  The Veteran lacks the expertise that would be needed to analyze his symptoms in accordance with those criteria and say that he has the elements needed for a diagnosis of PTSD.  Hence he is not competent to diagnose his symptoms as PTSD.

The treatment providers are competent to diagnose PTSD, but their diagnosis is less probative than the finding of the two VA examiners.  The examiners provided detailed consideration of the specific DSM IV criteria for a diagnosis of PTSD, they also reported a more detailed consideration of the Veteran's reports and clinical records than did the treatment providers.  As the most probative evidence is against a finding tha the Veteran has current PTSD, the evidence is against a finding that the Veteran's psychiatric disability is PTSD.  

The most recent VA examiner determined; however, that the Veteran's symptoms did meet the criteria for a diagnosis of anxiety disorder.  Hence a current disability is shown.  

The most recent VA examiner also indicated that there was no clear way to distinguish between the possible etiologies and by giving this opinion, but suggests that incidents in service are one of the possible etiologies.  VA medical personnel during the course of treating the Veteran have related his psychiatric symptoms to the incidents he described that occurred in service.  The evidence is at least in equipoise as to whether the current disability is related to incidents in service. 

In conclusion, the Veteran's psychiatric symptomatology, diagnosed as anxiety disorder is service connected.  In reaching this conclusion the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Headaches

The Veteran is also seeking entitlement to service connection for headaches.  Service treatment records showed that in August 1974, the Veteran reported periodic headaches.  The impression was periodic headaches of questionable etiology.  

Shortly after his discharge from service, in March 1976, the Veteran filed a claim for service connection for unrelated disabilities.  At a VA examination that same month, the Veteran again reported persistent headaches.  

A February 1990 VA treatment record again showed that the Veteran complained of persistent headaches.  Follow up VA treatment records continued to show complaints of headaches.  

The Veteran was afforded a VA examination in September 2009.  Although the examiner indicated that he reviewed the claims file, he incorrectly reported that there was no indication that the Veteran received any treatment for headaches while on active duty.  The examiner opined that there was no link between headaches and any military service and a headache disorder was not identified.  He also provided that the Veteran's cervicogenic neck pain was not related to service.  

In the April 2010 remand, the Board determined that this examination was inadequate because the examiner's opinion was based on inaccurate history as the examiner indicated that there was no treatment for headaches in service despite the August 1974 treatment record.  The examiner also failed to provide a rational for his opinion concerning the cervicogenic neck pain.  

The Veteran underwent another VA examination in July 2010.  However, the claims file was not available for review and an opinion could not be rendered.  In an April 2011 addendum, after reportedly reviewing the claims file, the examiner determined that it was less likely as not that the Veteran's headaches began during service or were incurred in service as there were no chronic ongoing complaints of headaches found occurring during service or within one year following discharge.  However, again, this opinion is based on inaccurate history as the Veteran did complain of headaches in August 1974 while in service, and again in March 1976 within a year after his discharge from service.  

The Veteran was afforded yet another VA examination in January 2012.  The examiner did determine that the Veteran had a headache condition and indicated that it was cervicogenic.  

The examiner stated that review of the claims file failed to document headaches while in service on active duty and the amount of medication used by the Veteran made it likely that his excessive medication use was background for his chronic daily headache.  Unfortunately, again, this opinion was based on an inaccurate history of nothing in service.    

The Board observes that the Veteran has consistently stated that his headaches began in service and had continued since that time.  The Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  Further, the Veteran's statements have been consistent throughout the appeal period and are supported by the other evidence of record, including service treatment records, the March 1976 VA examination and follow up VA treatment records and thus, are deemed credible.  

Therefore, given that the Veteran has continually complained of headaches beginning in service, and in light of the present medical evidence of a headache disability, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's headaches to active service.  Further, the Veteran's service treatment records confirm that the Veteran complained of headaches in service.  

In sum, there is a current diagnosis of headaches; and based on continuing symptomatology, a link between the Veteran's current disability and service.  Thus, service connection for headaches is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Cervical Spine Disability

Service treatment records are silent with respect to any complaints pertaining to the neck. 

Post service treatment records show that in June 1994, the Veteran reported neck pain and although illegible, an incident that had involved his neck 15 years prior earlier.  A  June 1994 private MRI gave an impression of negative examination of the cervical spine.  However, a contemporaneous VA X-ray showed minimal degenerative changes.  Follow up VA treatment records showed complaints of neck pain.  

As noted above, the September 2009 VA examination yielded a diagnosis of chronic cervicogenic neck pain, which was most likely secondary to cervical osteoarthritis.  The examiner determined that this disorder was not related to military service as there was "no documentation to support any relationship or aggravation to his military service."
 
In the April 2010 remand, the Board noted the evidence that the Veteran's headaches were likely a symptom of a cervical spine disability, the issue was re-characterized as entitlement to service connection for cervical spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded this issue in order to afford the Veteran a VA examination.  He was afforded an examination in July 2010, but the claims file was not available for review.  The Veteran reported the gradual onset of cervical spine symptoms during service in 1973.

Another VA examination was given in February 2011, at this examination; the Veteran reported the onset of cervical spine symptoms in 1974.  After reportedly reviewing the claims file and examining the Veteran, the examiner diagnosed cervical degenerative disk disease, with subjective, but no objective evidence of radiculopathy.  The examiner indicated that the Veteran's headaches were not caused by his cervical spine pathology; he did not provide an opinion as to whether the cervical spine disability was related to service.  

In an April 2012 opinion by another examiner, it was noted that no evidence was found in the service treatment records regarding complaints with respect to the cervical spine.  In turn, the examiner opined that the cervical spine condition was less likely than not related to service.

These examinations show that the Veteran has a current cervical spine disability.  None of them; however, contain an adequate opinion as to whether the cervical spine disability is related to service.  They either contain no such opinion, or provide an opinion that fails to consider the Veteran's competent reports of symptomatology beginning in service and continuing since.  The Court has held that opinions premised solely on the absence of confirmatory evidence in the service treatment records, and fail to take into account the Veteran's competent reports, are inadequate.  Dalton v. Nicholson, 21 Vet .App. 23 (2007).  Hence these opinions are of little probative value.

The Veteran's reports have varied in their details, but have been consistent in their general outlines.  His 1994 report places the onset of symptoms shortly after service, but this appears to have been a rough estimate and the treatment note does not indicate that he was asked for specific information as to the date of onset.  His more recent reports place the onset of the disability somewhere in the middle of his period of active duty.  Given the gradual onset of the reported symptoms, it is understandable that there would be some uncertainty as to when they precisely began.  

There is no supportive medical evidence showing neck disability prior to 1994, but the Federal Circuit has explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

There is no evidence, other than the inadequate VA examination reports, weighing against the Veteran's reports.  Resolving reasonable doubt in his favor, the criteria for service connection for a cervical spine disability, diagnosed as degenerative disc disease, is granted.  38 U.S.C.A. § 5107(b).









							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability and residuals of a laceration to the left thigh.  To that extent, the appeal is granted. 

New and material evidence had not been received to reopen the claim of entitlement to service connection for a cardiovascular system disability; the appeal is denied.

Service connection for a psychiatric disability diagnosed as anxiety disorder is granted.

Service connection for a headaches disorder is granted.    

Service connection for cervical spine disability is granted. 


REMAND

Service treatment records showed that the Veteran reported a history of back pain in August 1974.  A  July 1972 entrance examination showed that the Veteran had a six inch scar on the left thigh. Treatment records in 1975 showed that the Veteran reported chronic pain secondary to this laceration.  A Medical Board determined that the Veteran was unfit for further military service due to this laceration, but also determined that it existed prior to service and was not aggravated in service.  In light of reopening the issues of service connection for low back disability and residuals of laceration to the left thigh, given the evidence of treatment in service, and the Veteran's lay statements of pertinent symptomatology since service, the duty to provide an examination is triggered.  38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  .

The issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.  Therefore, the Board must defer adjudication of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to determine whether any current low back disability is related to a disease or injury in service, and whether any preexisting residuals of a laceration of the left thigh were aggravated in service.  The claims file and any relevant records in Virtual VA must be made available to the examiner for review.   

The examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any of current low back disability is related to service.  

The examiner should also opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any preexisting residuals of a laceration of the left thigh were aggravated in service (was there an increase in the disability during service, and if so, is it clear and unmistakable that the increase was due to the natural progression of the disability).  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service injuries and symptoms in and since service. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so; and whether there is additional evidence that would permit the necessary opinion to be provided.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that the above questions have been answered with an adequate rationale furnished.  Appropriate action should be taken to remedy any deficiencies in the examination report. 

3.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


